670 So. 2d 977 (1996)
Daniel ECKHART, Appellant,
v.
STATE of Florida, Appellee.
No. 95-1381.
District Court of Appeal of Florida, First District.
January 8, 1996.
Nancy A. Daniels, Public Defender; P. Douglas Brinkmeyer, Assistant Public Defender, Tallahassee, for Appellant.
Robert A. Butterworth, Attorney General; James W. Rogers, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
After careful review of the record in this Anders appeal from a plea of nolo contendere, having found nothing that would arguably constitute reversible error, we affirm the conviction and sentence for violation of probation. We remand, however, to the trial court for entry of a written order of violation of probation, because none appears in the record. See Wood v. State, 653 So. 2d 493 (Fla. 4th DCA 1995); Wiggers v. State, 652 So. 2d 1294 (Fla. 1st DCA 1995); Benton v. State, 652 So. 2d 1288 (Fla. 1st DCA 1995).
BOOTH, JOANOS and BENTON, JJ., concur.